Citation Nr: 0430196	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee 
disability, characterized as Osgood-Schlatter's disease.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 15, 
1960 to December 29, 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issue of entitlement to service connection for a right knee 
disability, characterized as Osgood-Schlatter's disease.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not currently have right knee disability 
attributable to service.  

3.  The Osgood-Schlatter's disease of the veteran's right 
knee clearly and unmistakably pre-existed his period of 
active military duty and clearly and unmistakably did not 
increase in severity during such service.  


CONCLUSION OF LAW

The presumption of soundness at entry has been rebutted and 
right knee disability, characterized as Osgood-Schlatter's 
disease, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in August 2002 and April 2004, the RO 
specifically informed the veteran of the type of evidence 
necessary to support his service connection claim.  Also, the 
RO notified him that VA would make reasonable efforts to help 
him obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the veteran was advised of the attempts 
made to obtain evidence and was asked to provide 
authorization for the release of any additional private 
medical records.  Also, the veteran was asked to identify any 
additional information or evidence concerning his records so 
that VA could try to obtain them.  

Further, the October 2002 rating decision, the April 2003 
statement of the case, and the October 2003 and June 2004 
supplemental statements of the case, notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
his service connection claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
the service connection claim.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded a pertinent VA examination during the current 
appeal.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the veteran's claims for service connection for a 
right knee disability, characterized as Osgood-Schlatter's 
disease.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Factual Background

The veteran's enlistment examination conducted in September 
1960 demonstrated that the veteran's lower extremities were 
normal.  The veteran was examined on September 17, 1960 upon 
reporting for basic training and a growth on the veteran's 
knee was observed.  There was no pain and the examiner 
diagnosed Osgood-Schlatter's disease of the knee; this was 
not considered disabling.  

Subsequent service medical records dated in December 1960 
indicate complaints of right knee pain.  Physical 
examinations of this extremity demonstrated a prominent right 
tibial tuberosity and assessments of probable 
Osgood-Schlatter's disease.  

Later in December 1960, the veteran underwent a Medical Board 
examination.  At that time, he reported that, for the past 
three to four years, he had experienced right knee pain 
following mild trauma to this joint.  The veteran further 
noted that, in 1958, he was examined by an orthopedist who 
took X-rays of his (the veteran's) right knee which showed 
"an orthopedic growth."  The veteran explained that this 
prior physician had concluded that the growth "would 'go 
away' in time."  The veteran also stated that he had 
initially sought in-service treatment for his right knee in 
December 1960 after having fallen on the joint on the 
previous day.  The Medical Board diagnosed osteochondrosis of 
the right tibial tuberosity and explained that this 
disability, which rendered the veteran unfit for duty, 
existed prior to his service and was not aggravated therein.  

The DD 214, Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD 214), notes that the reason for the 
veteran's discharge from active military duty in December 
1960 was a physical disability which existed prior to 
service.  The DD 214 cites the findings of the Medical Survey 
Board as well as the veteran's application for discharge due 
to a physical disability.  

Thereafter, in July 1963, the veteran, who desired 
affiliation with the United States Naval Reserves, underwent 
an enlistment examination.  At that time, he reported 
undergoing an operation on his right knee due to 
Osgood-Schlatter's disease at the age of 17 years.  (This 
report notes that the veteran was born in September 1943.)  
Also in this enlistment report, the veteran stated that his 
right knee surgery occurred on "8-10-61."  He denied having 
any complications or sequelae from the operation.  The July 
1963 reserve enlistment examination demonstrated that the 
veteran's lower extremities were normal.  

In a letter also dated in July 1963, a private physician 
noted that he initially treated the veteran for right knee 
complaints in August 1961 and that, according to the veteran, 
he was treated for Osgood-Schlatter's disease during active 
military duty and was discharged from service due to this 
disability.  In the July 1963 letter, this doctor also 
explained that X-rays taken of the veteran's right knee in 
August 1961 confirmed the diagnosis of Osgood-Schlatter's 
disease and that, one week later in August 1961, he underwent 
surgery in which the ossicle was removed from his right 
patellar tendon.  A follow-up treatment session conducted 
approximately one month later in September 1961 demonstrated 
no complaints of pain, the ability to do complete deep knee 
bends, and normal functioning of the knee.  As such, the 
doctor concluded in the July 1963 letter that the veteran 
should be eligible for service.  

A service personnel record dated in October 1963 indicated 
that the veteran had been found to be physically disqualified 
for active duty or retention in the United States Naval 
Reserves.  The reason for such disqualification was his 
Osgood-Schlatter's disease.  

Subsequent post-service medical records are negative for 
evidence of treatment for Osgood-Schlatter's disease of the 
veteran's right knee.  A private examination conducted in 
June 2002 demonstrated some "stigmata of osteoarthritis" in 
the veteran's legs.  It was added that the veteran has "a 
healed Osgood-Schlatter's disease . . . below one knee."  
The examiner did not diagnose a right knee disability.  

In April 2004, the veteran underwent a VA examination.  At 
that time, the veteran reported persistent pain near his 
tibial tuberosity since his teenage years prior to service.  
He further noted that the pain "comes and goes."  He also 
described some "popping," aching sensations in all areas of 
tibial tuberosity, weakness, stiffness, and occasional 
swelling in this area.  He stated that he has flare-ups which 
he believes are activity-related.  With regard to flare-ups, 
he described a minimal effect of this condition on his 
occupation and daily activities, some little bit of 
discomfort in terms of ambulation, and the ability to "get . 
. . [around] pretty well."  The veteran admitted that he is 
not currently receiving any treatment for his complaints.  He 
denied any dislocation, recurrent subluxation, or symptoms 
consistent with inflammatory arthritis.  

A physical examination of the veteran's right knee 
demonstrated tenderness over the quad and patellar tendons, 
no tenderness along the medial or lateral joint line, a range 
of motion from zero to 140 degrees without pain, no effusion, 
negative anterior and posterior drawer tests, stability to 
varus and valgus stress from zero to 30 degrees, a negative 
McMurray's test, no pain with palpation of the tibial 
tubercle, no pain with resisted knee extension, a negative 
patellar grind test, and a negative patellar apprehension 
test.  X-rays taken of the veteran's right knee showed some 
prominence of the tibial tubercle which was consistent with a 
diagnosis of Osgood-Schlatter's disease.  

The examiner, who also had reviewed the veteran's claims 
folder, concluded after the examination that a diagnosis of a 
right knee disability is not appropriate.  The physician 
explained that the veteran's Osgood-Schlatter's disease began 
prior to his service, is unrelated to his service, and has 
essentially resolved.  The doctor further noted that 
Osgood-Schlatter's disease usually resolves "after the 
patient finishes . . . growth."  In addition, the examiner 
explained that the veteran's occasional flare-ups, although 
common, are not related to his service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Furthermore, every veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  See Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (the 
presumption of soundness attaches only where there has been 
an entry examination in which the later-complained-of 
disability was not detected).  

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin, and development of such injury 
or disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (2004).  

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms, and course of the injury or disease, 
including official and other records made prior to, during, 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development, and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (2004).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestations of 
lesions or symptoms of chronic disease from date of 
enlistment or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  In the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2004).  

The Board acknowledges that, while 38 U.S.C.A. § 1111 
stipulates that the presumption of soundness may be rebutted 
by clear and unmistakable evidence that any injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service, 38 C.F.R. § 3.304(b) requires 
only that the presumption of soundness may be rebutted clear 
and unmistakable evidence that an injury or disease existed 
prior to service.  

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  VAOPGCPREC 3-2003 (July 2003).  

The United States Court of Appeals for Veterans Claims 
(Court) as well as the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have addressed the matter 
of the presumption of soundness.  First, in a previous case 
in which an induction examination report included the 
notation that the veteran had previously experienced 
"depression or excessive worry" but no finding of a 
psychiatric condition, the Board relied on a psychiatric 
evaluation report and a medical board report to rebut the 
presumption of soundness.  However, the Court determined that 
these reports were "not supported by any contemporaneous 
clinical evidence or recorded history in the record" and 
further stated that "[a] bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Millar v. West, 11 Vet. App. 345, 347-348 (1998).  

Additionally, in another separate case, a veteran was 
initially found to be entitled to a presumption of soundness 
for retinitis pigmentosa because his entrance examination did 
not note this condition.  Relevant medical evidence of record 
indicated that the veteran had an eight-year history of poor 
night vision as well as symptoms of night blindness from an 
early age.  This particular veteran argued that 
contemporaneous clinical evidence, or recorded history, was 
necessary to satisfy the burden or rebutting the presumption 
of soundness.  The Federal Circuit, however, concluded that, 
while contemporaneous clinical evidence or recorded history 
is often necessary to rebut the presumption of soundness, 
there is no law requiring such evidence.  According to the 
Federal Circuit, when "a later medical opinion is based on 
statements made by the veteran about the preservice history 
of his condition, contemporaneous clinical evidence and 
recorded history may not be necessary."  Harris v. West, 
203 F.3d 1347-1351 (Fed. Cir. 2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306(a) (2004).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2004).  

In this regard, the Board acknowledges the contentions made 
by the veteran throughout the current appeal that he was 
treated for right knee pathology during service and that this 
condition has steadily worsened since then.  See, e.g., July 
2003 hearing transcript (T.) at 2-3, 5-7.  The veteran's 
descriptions of his right knee condition are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Importantly, however, such descriptions must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent laws and regulation.  

The Board finds that presumption of the veteran's soundness 
in the present case is rebutted by both clear and 
unmistakable evidence that his right knee disability existed 
before acceptance and enrollment and was also not aggravated 
by such service.  In this regard, the Board acknowledges that 
the September 1960 enlistment examination did not include a 
complaint, or finding, of a right knee disability.  However, 
a bony growth in the knee was noted when he reported to basic 
training on just his third day of active duty.  There was no 
recent trauma or other reported cause for the growth and it 
resulted in the diagnosis of Osgood-Schlatter's disease of 
the knee.  A manifestation of Osgood-Schlatter's disease so 
soon after service entry without a purported cause in service 
establishes its pre-service existence.  See 38 C.F.R. 
§ 3.303.  

It is noted that the veteran injured his right knee in 
December 1960; that he was discharged from service due to 
Osgood-Schlatter's disease; and that in August 1961, the 
veteran underwent surgery in which the ossicle was removed 
from his right patellar tendon.  However, the overwhelming 
competent evidence of record reflects that there was no 
increase in the severity of Osgood-Schlatter's disease in 
service.  

The June 2002 private examination report demonstrated that 
the veteran's Osgood-Schlatter's disease was healed.  This 
doctor did not diagnose a right knee disability, although he 
noted some "stigmata of osteoarthritis".  

In addition, the examiner who conducted the April 2004 VA 
examination concluded that a diagnosis of a right knee 
disability is not appropriate.  The physician explained that 
the veteran's Osgood-Schlatter's disease, which had begun 
prior to his service, has essentially resolved.  The doctor 
further noted that Osgood-Schlatter's disease usually 
resolves "after the patient finishes . . . growth."  Also, 
the examiner concluded that the veteran's flare-ups are 
occasional, "activity-related," and not related to his 
service.  

As this discussion illustrates, despite the absence of a 
notation (on the enlistment examination) concerning a right 
knee disability, the physician who conducted the Medical 
Board evaluation in December 1960 concluded that the 
osteochondrosis of the veteran's right tibial tuberosity 
existed prior to his service.  This opinion was based upon 
history provided by the veteran and the service medical 
records reflecting that the veteran was treated for 
Osgood-Schlatter's disease of his knee on his third day of 
active service and before he began basic training.  

The Medical Board's conclusion that the veteran's right knee 
disability preexisted his enlistment into active duty is 
supported by statements made by the veteran himself, the 
objective findings of right knee pathology so soon after 
service began, and medical principles regarding the pathology 
of Osgood-Schlatter's disease.  

Moreover, the private examiner in 2002 concluded that Osgood-
Schlatter's disease was healed, and the examiner who 
conducted the April 2004 VA examination concluded that a 
diagnosis of a right knee disability is not appropriate.  The 
physician specifically stated that the veteran's 
Osgood-Schlatter's disease has essentially resolved and that 
any flare-ups that he may occasionally experience as a result 
of this condition are "activity-related" and not associated 
with his service.  

The Board concludes that these records provide clear and 
unmistakable evidence that his right knee disability existed 
prior to his acceptance and enrollment into active military 
duty.  See Harris v. West, 203 F.3d 1347-1351 (Fed. Cir. 
2000) (in which the Federal Circuit held that, when "a later 
medical opinion is based on statements made by the veteran 
about the preservice history of his condition, 
contemporaneous clinical evidence and recorded history may 
not be necessary.").  

As the veteran's right knee condition has resolved without 
permanent disability after his separation from active 
military duty, the Board concludes that the relevant 
post-service medical records reflect clear and unmistakable 
evidence that his right knee pathology was not aggravated by 
his service.  Thus, as the medical records contained in the 
veteran's file provide clear and unmistakable evidence that 
his right knee disability existed before service entry and 
was not aggravated by such service, the Board concludes that 
the presumption of soundness in the present case has been 
rebutted.  See, VAOPGCPREC 3-2003 (July 2003) and 38 U.S.C.A. 
§ 1111 (West 2002).  This also precludes service connection 
by way of aggravation.  Consequently, the Board must conclude 
that entitlement to service connection for a right knee 
disability, characterized as Osgood-Schlatter's disease is 
not for application.  


ORDER

Service connection for a right knee disability, characterized 
as Osgood-Schlatter's disease, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



